         Case 1:19-cr-00018-ABJ Document 94-1 Filed 05/03/19 Page 1 of 2




                                                       U.S. Department of Justice

                                                       Jessie K. Liu
                                                       United States Attorney

                                                       District of Columbia


                                                       Judiciary Center
                                                       555 Fourth St., N.W.
                                                       Washington, D.C. 20530


April 5, 2019

VIA EMAIL

Grant J. Smith, Esq.
Counsel to Roger Stone

        Re:     Special Counsel Report Demand

Dear Grant,

        We write to respond to your letter to Attorney General William Barr dated March 29,
2019.

        The Justice Department does not intend to provide you with a copy of the Special
Counsel’s report to the Attorney General. Any evidence gathered in the course of the Special
Counsel’s investigation that relates to the allegations in the indictment, including evidence that
could be construed as exculpatory, is being provided to you in discovery in United States v.
Roger Stone, Case No. 19-CR-18 (ABJ). The government’s discovery in Stone will also include
Giglio information regarding any witness that the government intends to call at trial. Because
evidence relevant to Mr. Stone’s case is being provided in discovery, we do not believe that there
is any basis to provide Mr. Stone’s defense team with a copy of the report itself.

        We disagree with your assertion that “Mr. Stone is entitled to understand the
circumstances and the rationale behind the decision to charge him.” Like any other criminal
defendant, Mr. Stone is entitled to obtain in discovery the evidence in the government’s
possession relevant to his case, but he is not entitled to obtain documents reflecting the
government’s rationale for its charging decisions. United States v. Armstrong, 517 U.S. 456, 468
(1996); see 28 C.F.R. § 600.8 (describing the report to the Attorney General “explaining the
prosecution or declination decisions reached” by the Special Counsel as “confidential”). We
note that the Attorney General has stated that the Justice Department is preparing the Special




                                                1
         Case 1:19-cr-00018-ABJ Document 94-1 Filed 05/03/19 Page 2 of 2



Counsel’s report for release with the necessary redactions.

                                                              Sincerely,

                                                              /s/ Jonathan Kravis
                                                              Jonathan Kravis
                                                              Michael Marando
                                                              Assistant U.S. Attorneys




                                                2
